OPINION
DALLY, Commissioner.
The conviction is for driving a motor vehicle on a public highway while intoxicated; the punishment, three days in jail and a fine of $100.00.
The complaint alleged that the offense was committed on or about the 22nd day *460of November, 1970. The information based on the complaint alleged that the offense was committed on or about the 20th day of November, 1970.
It has been consistently held that a variance between the complaint and the information as to the date when the offense was committed is fatal to the validity of the information. Harrison v. State, 297 S.W.2d 823 (Tex.Cr.App.1957) and cases cited; Wheat v. State, 172 Tex.Cr.R. 259, 356 S.W.2d 323 (1962) and cases cited; Beasley v. State, 397 S.W.2d 454 (Tex.Cr.App.1966) and cases cited; and Thomas v. State, 474 S.W.2d 236 (Tex.Cr.App.1971).
The judgment is reversed and the cause remanded.
Opinion approved by the Court.